Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 24, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  161007(45)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  COSETTE ROWLAND, Personal Representative,                                                             Elizabeth M. Welch,
  of the ESTATE OF VIRGINIA KERMATH,                                                                                  Justices
              Plaintiff-Appellant,
                                                                     SC: 161007
  v                                                                  COA: 345650
                                                                     Oakland CC: 2016-156377-NO
  INDEPENDENCE VILLAGE OF OXFORD,
  LLC, UNIFIED MANAGEMENT SERVICES,
  and SENIOR VILLAGE MANAGEMENT,
             Defendants-Appellees.
  ___________________________________________/

         On order of the Chief Justice, the motion of defendants-appellees to file a response
  to the brief amicus curiae of the Michigan Association for Justice is GRANTED. The
  response submitted on March 19, 2021, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 24, 2021

                                                                               Clerk